DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pad must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Substrate supporting apparatus (susceptor body and heater, para. [0065]) in claims 1-20.
Alignment device (appears to be an motion drive, para. [0088-0089]) in claims 9-12.
Insertion portion (appears to be a space below substrate supporting apparatus, para. [0096-0097]) in claims 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein a radial thickness of the ring is greater than (an inner diameter of the ring minus an outer diameter of the substrate supporting apparatus)/2" in the claim. It is unclear how the parentheses being utilized in the claim. Examiner will examiner broadly. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "information about an inner diameter of the ring and an outer diameter of the substrate supporting apparatus is input to the controller” in the claim. It is unclear what is meant by inputting information to the controller. Examiner will interpret as instructions. Appropriate clarification is requested.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "reactors further comprises: a lower body connected to the upper body and surrounding the lower portion of the substrate supporting apparatus, and the second gas inlet is disposed in the lower body” in the claim.  The claim (including from which claim 16 depends from) recite a lower portion, a lower region, a lower body, and a lower space, it is unclear if any of these limitations are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0092821 to Otsuka et al (“Otsuka”) in view of US 5,310,410 to Begin et al (“Begin”).
Claim 1:  Otsuka discloses a substrate processing apparatus comprising: the reactors comprises: an upper body (6a [chamber top plate], Fig. 1); a substrate supporting apparatus (1 [susceptor]); and a ring (3 [soaking jig]) surrounding the substrate supporting apparatus (1) and disposed between the substrate supporting apparatus (1) and 
However Takagi does not explicitly disclose a plurality of reactors.
Begin teaches a plurality of reactors (100 [chambers], Fig. 3) for the purpose of depositing a substantially uniform coating of material on the wafers (col. 2, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of reactors as taught by Begin with motivation to deposit a substantially uniform coating of material on the wafers.
Claim 2: The apparatus of Otsuka in view of Begin discloses wherein the upper body (6a, Fig. 1, Otsuka) comprises a step (4 [jig], Fig. 1-2) towards the reaction space (inside 6), the step (4) comprises a pad (5), and the ring (3) is seated on the pad (5, see Fig. 2).
Claim 3: The apparatus of Otsuka in view of Begin discloses wherein the ring (3, Fig. 2, Otsuka) is seated on the pad (5) considered capable to be slidable on the pad (interpreted as the ring is not fixed onto the pad with fasteners).
Claim 5: 
Claim 6: The apparatus of Otsuka in view of Begin discloses wherein a radial thickness of the ring (radial thickness of 3, Fig. 1, Otsuka) appears to be greater than (an inner diameter of the ring minus an outer diameter of the substrate supporting apparatus)/2 (see Fig. 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Begin as applied to claims 1-3, 5, 6 above, and further in view of US 2014/0290573 Okabe et al (“Okabe”).
Claim 4: The apparatus of Otsuka in view of Begin does not disclose wherein a length of the pad is greater than or equal to a radial thickness of the ring.
Okabe discloses that a ring (12a) can be different radial thickness (interpreted as inner to outer radius) for the purpose of suppressing the entrance of reactive gas flowing to the reaction chamber (2a) (para. [0125-0126]). This necessarily optimizes the comparison of the upper body measurements to the ring measurements and Otsuka already discloses the pad covers the ring. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimization of the measurement requirements of the upper body to the pad on the step, with motivation to suppress the entrance of reactive gas flowing to the reaction chamber. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Begin as applied to claims 1-3, 5, 6 above, and further in view of US 2016/0273128 to Kang.
Claim 7, 8: The apparatus of Otsuka in view of Begin does not disclose (claim 7) wherein the ring further comprises a stopper at a lower portion of the ring; (claim 8) wherein the stopper is between an inner wall of the ring and a lower surface of the ring.
Kang discloses (claim 7) wherein a ring (208 [ring], Fig. 4) further comprises a stopper (209 [fixing member]) at a lower portion of the ring (208, see Fig. 4; (claim 8) wherein the stopper (209) is between an inner wall of the ring (inner wall of 208) and a lower surface of the ring (lower surface of 208), for the purpose of fixing the ring to the liner (para. [0046]) thereby suppressing and/or displacement of the ring and thus particles creations (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stopper and configuration taught by Kang with motivation to fix the ring to the liner thereby suppressing and/or displacement of the ring and thus particles creations.
Claim 1, 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0279008 to Takagi in view of US 5,310,410 to Begin et al (“Begin”).
Claim 1:
However Takagi does not explicitly disclose a plurality of reactors.
Begin teaches a plurality of reactors (100 [chambers], Fig. 3) for the purpose of depositing a substantially uniform coating of material on the wafers (col. 2, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of reactors as taught by Begin with motivation to deposit a substantially uniform coating of material on the wafers.
Claim 9: The apparatus of Takagi in view of Begin discloses wherein each of the reactors necessarily further comprises: an alignment device (30 [elevating mechanism], Fig. 1, Takagi) configured to move the substrate supporting apparatus (31); and a controller (7 [control device]) connected to the alignment device (30, para. [0075] where 7 controls 30) and configured to control movement of the substrate supporting apparatus (para. [0075] where 7 controls 30).
Claim 11: 
Claim 12: The apparatus of Takagi in view of Begin discloses the alignment device (30, Fig.1, Takagi) is considered capable to be configured to center the substrate supporting apparatus with respect to the ring (26, see Fig. 1, where 31 is capable of performing as necessary to move to center with 26).
Claim 13: The apparatus of Takagi in view of Begin discloses wherein a gap (gap between 26 and 361 [skirt part], Fig. 1, Takagi) exists between the ring (26) and the substrate supporting apparatus (361/ 31), and the reaction space (above 31) and the lower space (below 31) considered capable to communicate with each other through the gap (see Fig. 1, para. [0073]).
Claim 14: The apparatus of Takagi in view of Begin discloses wherein each of the reactors necessarily further comprises: a first gas inlet (51-53, Fig. 1, Takagi) for introducing gas into the reaction space (above 31, para. [0056); and a second gas inlet (222 [purge gas supply conduits]) for introducing gas into the lower space (below 31).
Claim 15: The apparatus of Takagi in view of Begin discloses wherein the gas introduced into the lower space through the second gas inlet prevents the gas introduced into the reaction space through the first gas inlet from entering the lower space through the gap (para. [0087]). Additionally, the apparatus of Takagi is capable to perform as necessary, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 16: The apparatus of Takagi in view of Begin discloses wherein each of the reactors further comprises: a lower body (22 [lower container], Fig. 1, Takagi) connected to the upper body (upper half of 2) and surrounding the lower portion of the substrate supporting apparatus (under 31), and the second gas inlet (222) is disposed in the lower body (22, para. [0062]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Begin as applied to claims 1, 9, 11-16 above, and further in view of US 6,176,929 to Fukunaga et al. (“Fukunaga”).
Claim 10: The apparatus of Takagi in view of Begin does not disclose wherein the alignment device further comprises: an insertion portion into which the substrate supporting apparatus is inserted; and a cooler.
Fukunaga discloses wherein an alignment device (14 [elevator device], Fig. 7) further comprises: an insertion portion (space surrounded by 84) into which the substrate supporting apparatus (12 [substrate holder]) is inserted (Fig. 7); and a cooler (89 [jacket]), for the purpose of further assuring the chamber is maintained at a temperature lower than the processing temperature (col. 8, lines 5-16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insertion portion and cooler as taught by Fukunaga with motivation to further assure the chamber is maintained at a temperature lower than the processing temperature.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,855,687 to DuBois et al (“DuBois”) in view of US 5,310,410 to Begin et al (“Begin”).
Claim 17: DuBois discloses a substrate processing apparatus comprising: wherein each of the reactor comprises: a substrate supporting apparatus (26 [susceptor], Fig. 2); a ring (40 [shield ring]) surrounding the substrate supporting apparatus (26); and an alignment device (32 [lift mechanism]) configured to move the substrate supporting apparatus (26, see col. 3, lines 35-40), wherein the ring (40) is installed such that one surface of the ring (bottom of ring) comes in contact with the substrate supporting apparatus (26) as the substrate supporting apparatus moves and the ring is movable by a pushing force of the substrate supporting apparatus (see col. 5, lines 45-60, where 40 can be pushed up via movement of 26).
However DuBois does not explicitly disclose a plurality of reactors.
Begin teaches a plurality of reactors (100 [chambers], Fig. 3) for the purpose of depositing a substantially uniform coating of material on the wafers (col. 2, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of reactors as taught by Begin with motivation to deposit a substantially uniform coating of material on the wafers.
Claim 18: The apparatus of DuBois in view of Begin wherein each of the reactors further comprises an upper body (24a [upper portion]/42, Fig. 2, DuBois), the ring (40) is on the upper body (24a/42), and the alignment device (32) is considered capable to be .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,855,687 to DuBois et al (“DuBois”) in view of US 5,310,410 to Begin et al (“Begin”).
Claim 19: DuBois discloses a substrate processing apparatus comprising wherein each of the reactor comprises: a substrate supporting apparatus (26 [susceptor], Fig. 2); a ring (40 [shield ring]) surrounding the substrate supporting apparatus (26); wherein the ring (40) is considered capable to adjust a gap between the ring (40) and the substrate supporting apparatus (26). 
Regarding the limitations “to control gas pressure balance and uniformity between an upper space of the substrate supporting apparatus and a lower space of the substrate supporting apparatus during a substrate processing process in the substrate processing apparatus,” the apparatus is capable of performing as necessary with the structure disclosed, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
However DuBois does not explicitly disclose a plurality of reactors.
Begin teaches a plurality of reactors (100 [chambers], Fig. 3) for the purpose of depositing a substantially uniform coating of material on the wafers (col. 2, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of reactors as taught by Begin with motivation to deposit a substantially uniform coating of material on the wafers.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Begin as applied to claim 19 above, and further in view of US 2008/0092821 to Otsuka et al (“Otsuka”), and US 2014/0290573 Okabe et al (“Okabe”).
Claims 20-21: The apparatus of DuBois in view of Begin (claim 20) wherein each of the reactors further comprises an upper body (24a/42, Fig. 2, DuBois), the upper body (24a/42) comprises a step (42 [pumping plate]) towards the reaction space (in 24a); (claim 21) slidable with respect to the step (42) by a pushing force of the substrate supporting apparatus (slidable is interpreted as the ring is not fixed onto the pad with fasteners, and see col. 3, lines 57-61 where 40 is displaceable via 26).
However the apparatus of DuBois in view of Begin does not disclose (claim 20) the step comprises a pad, the ring is on the upper body, a length of the pad is greater than or equal to a radial thickness of the ring, and an inner diameter of the upper body is less than the sum of an inner diameter of the ring and the radial thickness of the ring.
Otsuka discloses (claim 20) a step (4 [jig], Fig. 1-2) comprises a pad (5), the ring (3) is seated on the pad (5, see Fig. 2), the ring (3, Fig. 2) is seated on the pad (5), (claim 21) considered capable to be slidable on the pad (slidable is interpreted as the ring is not fixed onto the pad with fasteners), for the purpose of keeping uniform temperature of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pad on the step and movability as taught by Otsuka with motivation to keep uniform temperature of a susceptor with a wafer thereon.
Okabe discloses that a ring (12a) can be different radial thickness (interpreted as inner to outer radius) for the purpose of suppressing the entrance of reactive gas flowing to the reaction chamber (2a) (para. [0125-0126]). This necessarily optimizes the comparison of the upper body measurements to the ring measurements and Otsuka already discloses the pad covers the ring. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimization of the measurement requirements of the upper body to the pad on the step, with motivation to suppress the entrance of reactive gas flowing to the reaction chamber. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0395199, US 2020/0312681 disclose close rings on steps on upper body of chamber. US 2020/0126771. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718